Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This corrected notice of allowability corrects the allowability notice mailed on 01/26/2021. 
In the allowability notice mailed on 01/26/2021, there was a typographical error which indicated that the allowed claims were 21-25, 27-39, 43, 46 and 49. The typographical error of ’27 – 39’ is supposed to be ’27-32, 34-39’ as claim 33 is canceled. The corrected statement is recited below and emphasized with an underline. 
Likewise, the PTOL-37 form is updated to reflect this same change as well (with respect to line item 3). 
The issue classification form mailed on 01/26/2021 remains the same, as the typographical error was not reflected in the form. 
All other comments/statements provided in the notice of allowance mailed on 01/26/2021 remain the same.

Allowable Subject Matter
Claims 21-25, 27-32, 34-39, 43, 46 and 49 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596.  The examiner can normally be reached on Monday - Friday 9 am -6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILSON W TSUI/Primary Examiner, Art Unit 2178